                                          Case 3:18-cv-06691-RS Document 213 Filed 03/13/21 Page 1 of 2




                                   1
                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     STEPHEN RUSSELL,                                    Case No. 18-cv-06691-RS (AGT)
                                                         Plaintiff,
                                   8
                                                                                             DISCOVERY ORDER REGARDING
                                                  v.                                         DOCUMENT WITHHELD ON FIFTH
                                   9
                                                                                             AMENDMENT PRIVILEGE GROUNDS
                                  10     NIR MAMAN, et al.,
                                                                                             Re: ECF No. 207
                                                         Defendants.
                                  11
                                  12           Plaintiff and defendants Ryan Micheletti, Legion Industries, and Shield Corps Security
Northern District of California
 United States District Court




                                  13   (collectively, “Defendants”) filed a joint letter to address their discovery dispute concerning

                                  14   Defendants’ refusal to produce a two-page document that Micheletti, the custodian of records of

                                  15   Legion and Shield, has withheld on Fifth Amendment privilege grounds. ECF No. 207. Plaintiff

                                  16   asserts that the disputed document is responsive to discovery requests issued to all three

                                  17   Defendants, so Micheletti, in his capacity as custodian of Legion’s and Shield’s corporate records,

                                  18   has no Fifth Amendment right to refuse to produce it. Id. at 1–2. Plaintiff therefore asks the Court

                                  19   to order Legion and Shield to produce the document at Bates Nos. 0696–0697. Having reviewed

                                  20   the parties’ joint letter brief, as well as the document at issue in camera, the Court grants

                                  21   Plaintiff’s request.

                                  22           Defendants argue that the two-page document “is not responsive to any of the [document]

                                  23   requests sent to Legion and Shield.” Id. at 2. This contention is baseless. Plaintiff issued 12

                                  24   identical and 6 almost identical document requests to Micheletti, Legion, and Shield (see ECF No.

                                  25   207-1 at 2–37), and during the parties’ meet and confer exchanges, Defendants’ counsel

                                  26   represented that the disputed document is responsive to 19 document requests to Micheletti, which

                                  27   are identical or almost identical to the 18 document requests issued to Legion and Shield (see id. at

                                  28   40). Moreover, both Legion and Shield specifically identified the second page of the disputed
                                          Case 3:18-cv-06691-RS Document 213 Filed 03/13/21 Page 2 of 2




                                   1   document (Bates No. 0697) as responsive to Plaintiff’s RFP No. 7. See id. at 17, 29. Legion’s and

                                   2   Shield’s attempt to now argue that the document is not responsive is without merit.

                                   3          Defendants’ contention that Legion and Shield “have not refused to produce the two-page

                                   4   document because it is not their document to produce; it is a document of Ryan Micheletti” is also

                                   5   unpersuasive. ECF No. 207 at 3. As plaintiff points out, Micheletti is the Chief Financial Officer

                                   6   of Legion and Shield and one of the partners and co-founders, and therefore “Shield and Legion

                                   7   have a legal right to the document and—because corporations do not have Fifth Amendment

                                   8   rights—a corresponding obligation to produce it.” Id. at 2; see Waymo LLC v. Uber Techs., Inc.,

                                   9   No. 17-cv-00939-WHA (JSC), 2017 WL 2972806, at *2 (N.D. Cal. July 12, 2017) (holding that

                                  10   the corporate defendant “must produce responsive documents in the custody, control or possession

                                  11   of its officers[; defendant] cannot hide responsive documents simply because these officers’ work

                                  12   for [defendant] was done using their personal email accounts, especially since they are all current
Northern District of California
 United States District Court




                                  13   [defendant] officers”).

                                  14          In short, and as Judge Seeborg has already made clear in this case: “Not only are corporate

                                  15   defendants barred from invoking the Fifth Amendment in response to discovery requests, but the

                                  16   individual defendants may not invoke the right to block the requests. ‘The custodian of corporate

                                  17   records may not interpose a Fifth Amendment objection to the compelled production of corporate

                                  18   records, even though the act of production may prove personally incriminating.’” ECF No. 63 at 4

                                  19   (quoting Braswell v. United States, 487 U.S. 99, 111–12 (1988)); see also In re Twelve Grand

                                  20   Jury Subpoenas, 908 F.3d 525, 531 (9th Cir. 2018) (“[T]here are no circumstances under which a

                                  21   records custodian may resist a subpoena for a collective entity’s records on Fifth Amendment

                                  22   grounds.”).

                                  23          Legion and Shield are directed to produce the document at Bates Nos. 0696–0697 by

                                  24   March 17, 2021.

                                  25          IT IS SO ORDERED.

                                  26   Dated: March 13, 2021

                                  27
                                                                                                   ALEX G. TSE
                                  28                                                               United States Magistrate Judge
                                                                                        2
